DETAILED ACTION
This office action is in response to the amendment filed on August 4, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10, 12-18, and 22-29 are as originally filed.
	Claim 11, 20, and 21 are currently amended.
	Claim 19 is canceled.
	Therefore, claims 1-18 and 20-29 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on August 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,647,282 and 10,906,493 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 and 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As previously stated, the prior art of record does not teach, suggest, or render obvious the limitations of independent claims 1 and 22, specifically, detecting an object under a trailer with an under-trailer camera and determining that the detected object under the trailer is greater than a threshold size in order to generate an output.
	Further, the prior art of record does not teach, suggest, or render obvious merging image data captured by an underbody camera of a vehicle with image data captured by at least one of a plurality of cameras comprising a rear camera, driver-side camera, passenger side camera, and front camera, in response to detecting an object under the body of the vehicle (claim 11), detecting an object under the body of the vehicle and determining that the object has a height greater than a threshold height (claim 20), or determination of the presence of terrain under the body of the vehicle that has a height change greater than a threshold amount over a predetermined distance (claim 21).
	Newly discovered art of record that is relevant to the claimed subject matter is to Baek (US PG Pub #2016/0101734). Baek teaches displaying an under vehicle image derived from combining images from multiple bottom view cameras mounted to a bottom of a vehicle (Paragraph [0005]). However, Baek does not teach, suggest, or render obvious the limitations of note above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688